Citation Nr: 0316002	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  98-11 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of bone 
marrow transplant.

2.  Entitlement to service connection for rheumatoid 
arthritis.

3.  Entitlement to a compensable rating for residuals of 
right knee injury.

4.  Entitlement to a rating greater than 10 percent for 
residuals of left knee injury, prior to November 1, 1998.

5.  Whether the evaluation for left knee disability was 
properly reduced from 10 percent to the noncompensable level, 
effective November 1, 1998.

6.  Entitlement to increased rating for left knee disability, 
currently evaluated as noncompensably disabling.

7.  Entitlement to an increased rating for low back strain, 
currently evaluated as 10 percent disabling.

8.  Entitlement to a compensable rating for residuals of 
right ankle injury.

9.  Entitlement to a compensable rating for right ear hearing 
impairment.

10.  Entitlement to a compensable rating for residuals of 
autogenous bone harvest from right anterior iliac crest.

11.  Entitlement to a compensable rating for chronic 
urticaria. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active service from August 1977 to August 
1981, and from May 1986 to June 1989.  This appeal to the 
Board of Veterans' Appeals (Board) arises from the April 1998 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) which granted 10 percent ratings for low 
back strain, and residuals of left knee injury.  The decision 
also denied compensable ratings for residuals of right knee 
injury, residuals of right ankle injury, right ear hearing 
loss, residuals of autogenous bone harvest from the right 
anterior iliac crest, and chronic urticaria, and denied 
service connection for residuals of bone marrow transplant 
and "rheumatology."

By a May 1998 rating action the RO proposed to reduce the 10 
percent evaluation assigned for left knee disability to zero 
percent.  The veteran was notified of the proposed reduction 
and his right to provide evidence and argument in opposition 
thereto, to include his right to a hearing.  In July 1998 the 
RO reduced the evaluation for left knee disability to zero 
percent effective November 1, 1998.  In this regard the U. S. 
Court of Appeals for Veterans Claims (Court) has held that a 
claim stemming from a rating reduction action is a claim for 
restoration of the prior rating, not a claim for an increased 
rating. Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991); 
Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  
Inasmuch as the veteran's claim for increased rating for left 
knee disability preceded the RO's reduction of his rating, 
his appeal of the evaluation of his left knee involves three 
questions before the Board: 1) whether a rating higher than 
10 percent was warranted prior to November 1, 1998; 2.) 
whether the 10 percent rating for left knee disability was 
properly reduced effective November 1, 1998; and 3.) whether 
an increased evaluation currently is warranted from November 
1, 1998.

The veteran's claim was remanded by the Board in August 2000.  

In June 2000, the RO denied a claim of service connection for 
sinusitis (the RO informed the veteran of the denial in July 
2001).  In February 2002, the veteran filed a Notice of 
Disagreement with the rating decision, and in October 2002, 
the RO issued a Statement of the Case.  As the veteran has 
not filed a substantive appeal with this issue, it is not in 
appellate status.  38 C.F.R. § 20.302.  

In January 1996, the veteran filed a claim of service 
connection for maxillary overdenture.  To the degree that the 
veteran is claiming a different disability from his service-
connected residuals of an autogenous bone harvest, this claim 
is referred to the RO for adjudication.  


REMAND


The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Review of the claims file shows that the veteran's claim must 
be remanded for compliance with the Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107 (West 2002) (VCAA), which was signed into law on 
November 9, 2000.  The VCAA includes an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, the implementing 
regulations are also effective November 9, 2000.  In this 
case, therefore, the VCAA and its implementing regulations 
are applicable.  

Recent decisions by the U.S. Court of Appeals for Veterans 
Claims have mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In this instance, the 
veteran has not been informed of the provisions of the VCAA.  
Although the Board had been sending notice to veterans where 
notification of the VCAA was deemed not to be adequate, the 
Federal Circuit recently held that the type of notice the 
Board was sending was invalid as it was contrary to 
38 U.S.C.A. § 5103A (West 2002).  Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  For that reason, the veteran's 
claim must be remanded so that the RO can prepare a VCAA 
letter.  It is noted that the veteran has a statutory right 
of up to one year to submit information or evidence in 
response to any VCAA notification  Id.  

The veteran's residuals of autogenous bone harvest from the 
right anterior iliac crest is rated under Diagnostic Code 
7805.  The veteran's chronic urticaria is rated under 
Diagnostic Code 7806.  Both of these disabilities are rated 
under Diagnostic Codes for the skin, which changed on August 
30, 2002.  Where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the veteran applies, absent congressional or 
Secretarial intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991).  In this regard, the General 
Counsel of VA has held that where a law or regulation changes 
during the pendency of a claim for an increased rating, VA 
should first determine whether the revised version is more 
favorable to the veteran.  In so doing, it may be necessary 
for VA to apply both the old and new versions of the 
regulation.  If the revised version of the regulation is more 
favorable, the retroactive reach of that regulation under 38 
U.S.C.A. § 5110(g) (West 2002) can be no earlier than the 
effective date of that change.  VA, however, must apply both 
the former and the revised versions of the regulation for the 
period prior and subsequent to the regulatory change, but an 
effective date based on the revised criteria may be no 
earlier than the date of the change.  As such, on remand, the 
RO must consider the claims pursuant to both criteria during 
the course of the entire appeal.  See VAOPGCPREC 3-2000; 
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).  

Regarding the veteran's claim of service connection for 
residuals of a bone marrow transplant, the RO stated in the 
rating decision and statement of the case that the veteran 
did not have a bone marrow transplant during service.  It 
appears that what the veteran describes as a bone marrow 
transplant, was actually the bone harvesting which occurred 
in April 1989, and for which the veteran is already service-
connected.  

Accordingly, this case is remanded for the following:

1.  The RO should send the veteran a VCAA 
letter, which cites the relevant portions 
of the Veterans Claims Assistance Act of 
2000 (VCAA), see 38 U.S.C.A. §§ 5103, 
5103A (West 2002).  The letter should also 
cite the implementing regulations for the 
VCAA, which were also made effective 
November 9, 2000, for the most part. 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
at 38 C.F.R. §§ 3.102, 3.159).  The RO 
should ensure that all notice and duty-to-
assist provisions of VCAA are applied in 
the development of the the veteran's 
claims.  

2.  Thereafter, the RO should readjudicate 
the veteran's claims for service 
connection for residuals of bone marrow 
transplant and rheumatoid arthritis, 
entitlement to a compensable rating for 
residuals of right knee injury, 
entitlement to a rating greater than 10 
percent for residuals of left knee injury, 
prior to November 1, 1998, whether the 
evaluation for left knee disability was 
properly reduced from 10 percent to the 
noncompensable level, effective November 
1, 1998, entitlement to increased rating 
for left knee disability, currently 
evaluated as noncompensably disabling, 
entitlement to an increased rating for low 
back strain, currently evaluated as 10 
percent disabling, entitlement to a 
compensable rating for residuals of right 
ankle injury, entitlement to a compensable 
rating for right ear hearing impairment, 
entitlement to a compensable rating for 
residuals of autogenous bone harvest from 
right anterior iliac crest, and 
entitlement to a compensable rating for 
chronic urticaria.  Regarding the claims 
of residuals of an autogenous bone harvest 
from a right anterior iliac rest, and 
chronic urticaria, this should include 
applying the most favorable Diagnostic 
Code under both the old and new sets of 
diagnostic criteria.  If any of the 
benefits sought on appeal remain denied, 
the appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




